DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11-12 & 10-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 & 11-12 each recites “the solution” without providing adequate antecedent basis for “the solution” in claims 1, 3 or 10-12. For purposes of examination, “the solution” is read as “the battery electrolyte composition” as this appears to be applicant’s intent.
Claims 10 & 18 recite “an effective amount of chemical compound having the following formula III”. However, it is unclear as to what “an effective amount” constitutes which renders the claim indefinite. “The phrase "an effective amount" has been held to be indefinite when the In re Fredericksen, 213 F.2d 547, 102 USPQ 35 (CCPA 1954)”. See MPEP 2173.05(c) III. 
Claims 11-17 & 19-25 are rejected in view of their dependence to respective claims 10 & 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 & 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2010/0239899 A1) in view of Clerici (US 4,902,591 A).
Regarding claims 1-5 & 8-9, Brown teaches a lead-acid battery electrolyte composition comprising a chemical component having H9O4+ oxonium cations and a diluted mixture of water and sulfuric acid, wherein the sulfuric acid dissociates into H+ cations and SO42-- anions and wherein the electrolyte has a specific gravity of 1.28 ([0004], [0013] & [0021]). Accordingly Brown’s electrolyte composition is composed of a stoichiometrically balanced chemical .	

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of Brown and Clerici does not fairly teach or suggest the chemical component of formula I being present in amounts between 20 and 40% by volume (claim 6) and between 30 and 46% by volume (claim 7).	




Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727